Appeal, insofar as taken from that part of the Appellate Division order that dismissed the appeal from an order denying appellant’s motion for recusal and from an order denying appellant’s motion to vacate a determination entered on default, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order appealed from does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the *823Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.